Filed 10/20/15 P. v. Rey CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063320

v.                                                                       (Super.Ct.No. RIF1406210)

RUBEN ANTHONY REY,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Steven Counelis, Judge.

Affirmed.

         Arielle Bases, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Ruben Anthony Rey is serving four years in county jail and six years

on mandatory supervision after pleading guilty to one count of selling methamphetamine

and admitting two prior drug sales convictions, a prior prison term conviction and that he

violated the terms of his mandatory supervision. We affirm the judgment.

                                                             1
                                  FACTS AND PROCEDURE

       On December 23, 2014, the People filed a felony complaint in case number

RIF1406210 and petition to revoke mandatory supervision in case number RIF1404545.

The People alleged in count one that defendant unlawfully sold, transported, furnished,

etc. methamphetamine in violation of Health and Safety Code section 11379, subdivision

(a).1 In count two the People alleged defendant possessed methamphetamine for sale in

violation of section 11378. As to both counts, the People alleged had four prior drug

sales convictions under section 11370.2, subdivision (a) and eight prior prison term

convictions under Penal Code section 667.5, subdivision (b). Finally, the People alleged

defendant, by his actions in counts 1 and 2, violated the terms of his mandatory

supervision under Penal Code sections 1170, subdivision (h), and 1203.2, subdivision (b).

       On February 5, 2015, defendant pled guilty to count 1, and admitted two prior

drug sales convictions and one prior prison term conviction, all in case number

RIF1406210. Defendant waived his right to appeal. In case number RIF 1404545,

defendant admitted to violating the terms of his mandatory supervision.

       At sentencing on that same date, the trial court sentenced defendant to ten years as

follows: the mid-term of three years for count 1, plus three years consecutive for each of

the two prior drug sales convictions, plus one year for the prison prior. The court ordered

defendant to serve the first four years of the sentence in county jail and the last six years

on mandatory supervision, pursuant to Penal Code section 1170, subdivision (h).

       1 All section references are to the Health and Safety Code unless otherwise
indicated.


                                              2
Regarding the violation of mandatory supervision, the court reduced the underlying

conviction for violating section 11377 in that case from a felony to a misdemeanor under

Penal Code section 1170.18 (Prop. 47) and resentenced defendant to 364 days in county

jail, with credit for 182 days of actual time and 182 days of conduct time.

       This appeal followed. The court denied defendant’s request for a certificate of

probable cause.

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.


We concur:

McKINSTER
                       J.

CODRINGTON
                       J.




                                      4